The application is examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIM SET 1 
Filing date: 1/11/2022.
Claims 1-20 are examined.  
Alleged effective date 63/143847’s filing date 30 Jan 2021
Parent Data17573620, filed 01/11/2022 Claims Priority from Provisional Application 63143847, filed 01/30/2021 is a continuation in part of 16120178, filed 08/31/2018 

DOUBLE PATENTING
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The claims are rejected on the ground of provisional nonstatutory double patenting as being unpatentable over the claims of US. Co-pending Patent application US Serial No. 16120178. 
Both promotion, offer based on scoring. 

				CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims fall within one of the four 101 statutory categories. 
Step 2a
Given the 7 January 2019 Patent Eligibility Guidance (PEG), the claims set forth Certain Methods of Organizing Human Activity such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
	
Exemplary Claim 1

1. A [ computer implemented ] method for generating contract based offers comprising: 
[Wingdings font/0xA2] receiving a contract for a promotional offer on a product 
[Wingdings font/0xA2] extracting data from the contract
[Wingdings font/0xA2] accessing an offer bank 
[Wingdings font/0xA2] selecting a plurality of test offers from the offer bank by scoring each offer in the offer bank against the extracted data
[Generic element]
+
Certain Methods Of Organizing Human Behavior 

		
		
Alice
clearinghouse
computer implemented
Bilski
hedge
computer implemented
Ultramercial
Advertising on Internet
computer implemented
Here
generating contract based offers
computer implemented


It could be done without a computer, with pencil paper, by a human - Spec ¶ 137, 145, 151.
This math, here in support of organizing human behavior.
The math dates to Norman Robert Campbell’s book Physics: The Elements (1920) page 267-294. 
Whether the label of the data is related to advertising versus physics is not patentable. 
Campbell didn’t use the term ‘conjoint’ analysis but the term was used by Albert Medansky (mathematician), “On Conjoint Analysis and Quantal Choice Models”, J. of Business Vol 53 No 3 S37-44 (Year: 1980).
The independent claims implement the abstract idea by generic computer, generic storage, generic storage, processor. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to computer implement it, Intellectual Ventures I LLC v Symantec (CAFC 2016).  
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The additional elements present only a particular technological environment.
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610). 
The dependent claims:
Claim 2 12 is the idea and extra solution activity of deploy offer by retail location.
Claim 3 13 is intended use.
Claim 4 14 describes the idea
Claim 5 15 describes the idea in terms of math
Claim 6 16 describes data in a data bank.
Claim 7 17 describes the data in the data bank as based on logs
Claim 8 18 describes the data in the data bank as based on logs which are adjusted
Claim 9 19 adds math, machine learning
Claim 10 20 adds math.
Training/processing with machine learning is an idea itself of organizing information through mathematical correlations, using categories to organize, store and transmit information. Machine learning is old and well-known (NPL: “Approaches to Machine Learning, P. Langley at Carnegie-Mellon University (1984) and the references it refers to from more than a half-century ago).
SAP America (CAFC): 
“We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct” from demonstrating novelty or nonobviousness. 

Step 2b
Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The additional elements (computer implemented, computer system, media) alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem, not a technical problem. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, storage do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 

CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

MPEP 2123: 	“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).”

Claims rejected under 35 USC 103 as obvious over Montero US 20170053305 (assignee Eversight) in view of Rao (NPL)
CLAIM 1 11
CLAIM 2 12

CLAIM 1 11
But for explicit
receiving a contract for a promotional offer on a product SEE MONTERO US 20170053305 IN COMBINATION WITH RAO
Montero US 20170053305 shows
1. A computer implemented method for generating contract based offers comprising: 
[Wingdings font/0xA2] receiving a contract for a promotional offer on a product 
Montero US 20170053305 ¶ 139
[0139] Moving on to FIG. 10A, an example screenshot 1000 is presented on one embodiment of the design matrix space. The interface includes a relatively small number of values that the user is required to input in order to facilitate the automatic generation of offers. This includes identifying the product for which the offers are generated, at 1002. The promotion recommendation system may be able to query a inventory database for the retailer in order to collect information regarding the product, once the user identifies it. For example, the regular retail price for the product is collected, as is any constraints related to the product that may be in place. For example, some manufacturers may impose certain limitations on the retailers regarding the type or degree of promotions that can be applied to their product. This may be in order to protect brand image, or may be due to other logistic or CONTRACTUAL reasons. Once the information for the product is collected, the price per unit of the product at regular price is displayed to the user for reference.

[Wingdings font/0xA2] extracting data from the contract
Montero US 20170053305 extract ¶ 19 21 from contract Eversight US 20170053305 ¶ 139
[Wingdings font/0xA2] accessing an offer bank 
Montero US 20170053305 ¶ 139
[Wingdings font/0xA2] selecting a plurality of test offers from the offer bank by scoring each offer in the offer bank against the extracted data
Montero US 20170053305 ¶ 40 123 150 156 157 simply substituting in data parsed and extracted (Montero US 20170053305 ¶ 19 21) from contract Eversight US 20170053305 ¶ 139

NOT EXPLICIT in MONTERO US 20170053305	
receiving a contract for a promotional offer on a product 
SEE MONTERO US 20170053305 ¶ 139 IN COMBINATION WITH RAO (NPL: “Applied Conjoint Analysis” by Vithala Rao at Cornell published by Springer (year: 2014)).

See Rao (e.g. Chapter 6.4.1, Chapter 2 ) where application is a request, i.e. a contract (Montero ¶ 139), for generating offers. 

It would have been obvious looking at Montero to consult the works of colleagues and find Rao who has been a fixture in marketing for 50 years (he was called out by UPenn’s Paul Green on page 1 of “Conjoint Analysis in Consumer Research” J. of Consumer Research (1978), the article which hyped conjoint analysis in the modern era). It would have been obvious to combine Montero and Rao, both marketing references. This is Combining Prior Art Elements According to Known Methods for predictable results namely receiving a contract for a promotion to parse the contract and generate offer.

CLAIM 2 12
Montero/Rao shows the above and shows
claim 1/11, further comprising
[Wingdings font/0xA2] deploying the promotional offer 
and the selected plurality of test offers 
in a plurality of retail locations
Montero US 20180341965 ¶ 85 120 134 151 154-156 204 174 176 179 181 193 194 204



Claims rejected under 35 USC 103 as obvious over Montero/Rao in view of Moran US 20140330633
CLAIM 3 13


CLAIM 3 13
Montero/Rao shows the above and Rao already mentions orthogonality 126 times starting aright at Chapter 2 and 4 with variables that are TMTC (Too Many To Count) suggesting that any variable which would be important to the sale would be obvious to use
claim 2/12, wherein the
[Wingdings font/0xA2] deploying is performed to maximize orthogonality between the following variables: 
store sales, (Moran US 20140330633 ¶ 9)
store out of stock rates, (suggested by Rao 6.4.2 inventory)
number of relevant SKUs carried in each store, (suggested by Rao 6.4.2 inventory, Table 6.4)
temporal effects, 	(Moran US 20140330633 ¶ 10 19 24)
discount depth, (Moran US 20140330633 ¶ 10-15 19 26 30 84 109)
buy quantity and (Moran US 20140330633 ¶ 10 17)
offer structure (Moran US 20140330633 ¶ 10-15 19 59-60 77 109 129)

Moran US 20140330633 ¶ 139 143 144
[0143] Maximizing orthogonality 1108 involves generating the permutation set that maximizes the degree of orthogonality or independence between the benchmark variable values (e.g., A1, B1, C1 in our example) and other variable values (e.g., A1 versus E5; B1 versus C4). Variable values are said to be orthogonal if they are associated with a variable different from the reference benchmark variable (e.g., A versus E, B versus C) and the values have no relationship and/or no effect on one another (e.g., A1 versus E5; B1 versus C4).
[0144] In one or more embodiments, orthogonality may be ascertained using techniques such as evaluating the degree of correlations between columns of patterns and look for variable values that minimize the correlation (column versus column, pair versus pair, etc.) while ensuring that there is balance in each of the dimensions to ensure that orthogonality is maintained.
[0146] Suppose that the test planner of FIG. 10A and block 902 of FIG. 9 has determined that there are three phases to test. In each of phases 1, 2, and 3, the values of the clusters for the two variables will be iterated through in various permutations. The permutations will actually be tested in real-world test promotions against subsets of the population (e.g., actually making the promotional offers and recording the results after offering to subsets of the population).
It would have been obvious looking at Montero to consult the works of colleagues and find Rao a fixture in marketing for 50 years (Rao was called out by UPenn’s Paul Green on page 1 of “Conjoint Analysis in Consumer Research” J. of Consumer Research (1978), the article which hyped conjoint analysis in the modern era). It would have been obvious to combine Montero and Rao, both marketing references. This is simply Combining Prior Art Elements According to Known Methods for predictable results namely receiving a contract for a promotion to parse the contract and generate an offer. It would have been obvious looking at Rao to consult the works of colleagues as to what variables can be used for maximizing orthogonality and combine Moran US 20140330633 for the advantage of a more complete set of variables in the Montero/Rao/Moran combination.

NOT EXPLICIT in Moran/Rao/ Montero is out of stock but see
store out of stock rate Hoch (NPL: Hoch, Steven J. of Marketing Research February 1995 p17-18 and 17-29)(Year: 1995)

It would have been obvious looking at Montero to consult the works of colleagues and find Rao a fixture in marketing for 50 years (Rao was called out by UPenn’s Paul Green on page 1 of “Conjoint Analysis in Consumer Research” J. of Consumer Research (1978), the article which hyped conjoint analysis in the modern era). It would have been obvious to combine Montero and Rao, both marketing references. This is simply Combining Prior Art Elements According to Known Methods for predictable results namely receiving a contract for a promotion to parse the contract and generate an offer. It would have been obvious looking at Rao to consult the works of colleagues as to what variables can be used for maximizing orthogonality and combine Hoch for the advantage of a more complete set of variables in the Montero/Rao/Moran/Hoch combination.

Claims rejected under 35 USC 103 as obvious over Montero/Rao in view of Moran US 20140330633 and Dumitrascu (NPL)
CLAIM 4 14
CLAIM 5 15

CLAIM 4 14
NOT EXPLICIT in Montero/Rao 
4. The method of claim 1/11, further comprising
[Wingdings font/0xA2] selecting a number of test offers to run in-market using reinforcement learning techniques
Moran 
¶ 113 Fig 6 test offer, 
¶ 132 142 shows machine learning, ¶ 108 109 117 122 130
iteratively ¶ 62 68 70 74 75 76 79 95 96 106

and see
Rao figure 2.1 iterate, section 3.3 footnote 6 iterative Table 3.15 iterative iterate p199-200 iterate, p216 iterative, p277 iterate, p318 iterate

NOT EXPLICIT in Montero/Rao/Moran US 20140330633 is

reinforcement learning but see Dumitrascu (NPL: PG-TS: Improved Thompson Sampling for Logistic Contextual Bandits (32nd Neural Information Processing Systems, Montreal Canada (Year: 2018))


    PNG
    media_image1.png
    279
    634
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    199
    614
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    83
    629
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    112
    616
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    60
    617
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    34
    617
    media_image6.png
    Greyscale

It would have been obvious looking at Montero to consult the works of colleagues and find Rao a fixture in marketing for 50 years (Rao was called out by UPenn’s Paul Green on page 1 of “Conjoint Analysis in Consumer Research” J. of Consumer Research (1978), the article which hyped conjoint analysis in the modern era). It would have been obvious to combine Montero and Rao, both marketing references. This is simply Combining Prior Art Elements According to Known Methods for predictable results namely receiving a contract for a promotion to parse the contract and generate an offer. It would have been obvious looking at Rao to consult the works of colleagues as to what variables can be used for maximizing orthogonality and combine Moran US 20140330633 for the advantage of trial and error optimizing  in the Montero/Rao/Moran combination.

It would have been obvious looking at Montero to consult the works of colleagues and find Rao a fixture in marketing for 50 years (Rao was called out by UPenn’s Paul Green on page 1 of “Conjoint Analysis in Consumer Research” J. of Consumer Research (1978), the article which hyped conjoint analysis in the modern era). It would have been obvious to combine Montero and Rao, both marketing references. This is simply Combining Prior Art Elements According to Known Methods for predictable results namely receiving a contract for a promotion to parse the contract and generate an offer. It would have been obvious looking at Rao to consult the works of colleagues as to what variables can be used for maximizing orthogonality and combine Dumitrascu for the advantage of trial and error optimizing using Thompson Sampling in the Montero/Rao/Moran combination.

CLAIM 5 15
NOT EXPLICIT in primary reference is
5. The method of claim 4/14, wherein[Wingdings font/0xA2] Thompson sampling is used to select the number

    PNG
    media_image1.png
    279
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    199
    614
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    83
    629
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    112
    616
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    60
    617
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    34
    617
    media_image6.png
    Greyscale

It would have been obvious looking at Montero to consult the works of colleagues and find Rao a fixture in marketing for 50 years (Rao was called out by UPenn’s Paul Green on page 1 of “Conjoint Analysis in Consumer Research” J. of Consumer Research (1978), the article which hyped conjoint analysis in the modern era). It would have been obvious to combine Montero and Rao, both marketing references. This is simply Combining Prior Art Elements According to Known Methods for predictable results namely receiving a contract for a promotion to parse the contract and generate an offer. It would have been obvious looking at Rao to consult the works of colleagues as to what variables can be used for maximizing orthogonality and combine Moran US 20140330633 for the advantage of trial and error optimizing  in the Montero/Rao/Moran combination.
It would have been obvious looking at Montero to consult the works of colleagues and find Rao a fixture in marketing for 50 years (Rao was called out by UPenn’s Paul Green on page 1 of “Conjoint Analysis in Consumer Research” J. of Consumer Research (1978), the article which hyped conjoint analysis in the modern era). It would have been obvious to combine Montero and Rao, both marketing references. This is simply Combining Prior Art Elements According to Known Methods for predictable results namely receiving a contract for a promotion to parse the contract and generate an offer. It would have been obvious looking at Rao to consult the works of colleagues as to what variables can be used for maximizing orthogonality and combine Dumitrascu for the advantage of trial and error optimizing using Thompson Sampling in the Montero/Rao/Moran combination.

Claims rejected under 35 USC 103 as obvious over Montero/Rao in view of Lin US 20100106605
CLAIM 6 16

CLAIM 6 16
NOT EXPLICIT in Montero/Rao
claim 1/11, wherein the
[Wingdings font/0xA2] offer bank is populated with forecasted offers
Lin US 20100106605 claim 1 a database of forecasted advertisement impressions

One of ordinary skill in the art would have been reasonably prompted to make the combination Montero/Rao with Lin because the advantage of storing forecasted offers. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have predictable results to one of ordinary skill in the art at the time of the invention. This is Combining Prior Art Elements According to Known Methods

Claims rejected under 35 USC 103 as obvious over Montero/Rao/Lin in view of Ventrice US 20190180302
CLAIM 7 17

CLAIM 7 17
NOT EXPLICIT in Montero/Rao
claim 6/16, wherein the
[Wingdings font/0xA2] forecasts are based upon transaction logs of a plurality of retailers
A description of data not accorded patentable weight
It would have been obvious to combine Lin US 20100106605 claim 1 a database of forecasted advertisement impressions
and
Eversight US 20190180302 ¶178
One of ordinary skill in the art would have been reasonably prompted to make the combination Montero/Rao with Lin because the advantage of storing forecasted offers. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have predictable results to one of ordinary skill in the art at the time of the invention. This is Combining Prior Art Elements According to Known Methods
One of ordinary skill in the art would have been reasonably prompted to make the combination Lin with Ventrice US 20190180302 because the advantage of storing forecasted offers and retailer logs. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have predictable results to one of ordinary skill in the art at the time of the invention. This is Combining Prior Art Elements According to Known Methods

Potentially Allowable Subject Matter
But for 
a) the 101 and 
b) dependence on independent claims rejected under 35 USC 103, 

the following are potentially allowable:

CLAIM 8 18
claim 7/17, wherein the
[Wingdings font/0xA2] transaction logs are adjusted for compliance by the given retailer, estimated out of stock events, normalized across stores to account for different store attributes, and adjusted for temporal effects

CLAIM 9 19
claim 8/18, further comprising
[Wingdings font/0xA2] applying machine learning to the adjusted transaction logs to determine lift and standard deviation for a given test offer

CLAIM 10 20
10. The method of claim 9/19, wherein the
[Wingdings font/0xA2] forecasts are a baseline function of time from the transaction log data plus elasticity from cross store experiments times a change in price,  where in the elasticity is calculated as a function of the lift, and  a confidence for the forecast is calculated as a function of the standard deviation

CONCLUSION

Pertinent prior art cited but not relied upon for the math applicant uses. 

Campbell is apt; workpiece doesn’t matter -- what the math applies to (elements of physics or elements of a marketing plan in a contract).

-Norman Robert Campbell’s book Physics: The Elements (1920) conjoint analysis in page 267-294

-Albert Medansky (mathematician), “On Conjoint Analysis and Quantal Choice Models”, J. of Business Vol 53 No 3 S37-44 (Year: 1980)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681